Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 1 of 15

 

Participant:

 

 

Grant Date:

 

, 2008

Target Number of

Performance Shares:

 

This Performance Share Award Agreement (“Agreement”), dated as of the Grant
Date, is entered into by and between Energy Conversion Devices, Inc., a Delaware
corporation (the “Company”), and the Participant under the Company’s 2006 Stock
Incentive Plan (the “Plan”). The purpose of the performance share award is to
reward key members of the management leadership team for their contributions to
the success of the Company in achieving its long-term performance goals. In
particular, the performance share award focuses on the achievement of specific
nameplate capacity goals at acceptable levels of gross margin.

Certain terms are set forth in Exhibit A and the performance goals for this
award are set forth in Exhibit B. Exhibits A and B are part of this Agreement.
The words “you,” “your,” and similar terms refer to the Participant to whom this
Award is granted.

1.         Definitions and the Plan. All capitalized terms that are not
otherwise defined in this Agreement have the meanings set forth in the Plan, the
text of which is incorporated into this Agreement by reference. In case of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.

2.         Number of Shares.

(a)    The target number of Performance Shares subject to this Agreement is set
forth above. The actual number of Performance Shares to be paid will be based on
the achievement of the performance goals, as described in Section 3, below. A
“Performance Share” is a Restricted Stock Unit and has a nominal value equal to
the Fair Market Value of one Share.

(b)    The number of Performance Shares shall be adjusted to reflect certain
events affecting the Company’s capitalization in accordance with Section 5.7 of
the Plan.

3.         Vesting. The Performance Shares (i.e., your rights to receive Shares)
in this Award are subject to forfeiture until they are earned and vested. You
earn the Performance Shares based on the achievement of performance goals
identified in Exhibit B, provided that you remain employed by the Company until
the end of the Restriction Period. After the completion of the Restriction
Period, the Committee shall assess the level of performance achieved relative to
the goals and determine the number of Performance Shares you earn. Section 6,
below, addresses the treatment of Performance Shares upon a termination of
employment before the end of the Restriction Period, and Section 7, below,
addresses the treatment of Performance Shares upon a Change of Control.



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 2 of 15

 

 

4.         Payment. The Shares represented by the vested Performance Shares
shall be delivered to you by December 31 following the end of the Restriction
Period, except if you have made a valid deferral election in a manner specified
by the Committee. Payment in Shares shall be subject to the Restrictions on
Delivery and Resale set forth below. No partial Shares shall be paid; the number
of Shares shall be rounded to the nearest whole number of Shares.

5.         Rights of the Participant as Shareholder.

(a)    This Agreement does not give you any rights of a stockholder. However, if
these Performance Shares are settled in Shares, you will gain stockholder rights
when Shares are transferred to you.

(b)    You are eligible to receive payments equivalent to dividends or other
distributions with respect to Performance Shares underlying Shares only if so
indicated in Exhibit A of this Agreement. As indicated in Exhibit A, any such
payments shall be either (i) subject to forfeiture until the applicable
Performance Shares vest and paid on the date of payment of the Performance
Shares, or (ii) subject to forfeiture until the dividend or distribution date
and paid on that date.

6.         Termination of Service.

(a)       Termination of Employment by Reason of Retirement, Death, or
Disability on or after Pro-Rated Payment Eligibility Date. If the Participant
terminates employment with the Company or any Affiliate thereof, including if
the Participant's employer ceases to be an Affiliate of the Company
(“Termination of Employment”), after the Participant attains age 65
(“Retirement”) or by reason of death or disability, and such Termination of
Employment occurs on or after the Pro-Rated Payment Eligibility Date (as set
forth in Exhibit A), the number of Performance Shares that would be paid to the
Participant if the Participant had not terminated employment shall be prorated
as follows (and, in the case of the Participant’s death, paid to the
Participant’s beneficiary). The number of Performance Shares that otherwise
would be paid to the Participant shall be multiplied by a fraction, the
numerator of which is the number of full or partial months from the first day of
the Restriction Period, until the date of the Participant’s Termination of
Employment, and the denominator of which is the number of full or partial months
during the Restriction Period. For purposes of this paragraph, “disability”
shall be determined by the Committee in its sole discretion.

(b)       Other Termination of Employment. If the Participant's Termination of
Employment prior to the end of the Restriction Period is for any reason other
than Retirement, death, disability (as determined above) or if the Termination
of Employment occurs before the Pro-Rated Payment Eligibility Date, except as
provided in Section 7 or as provided by the Committee, the Participant’s
Performance Shares shall be forfeited.

7.         Change in Control. If a Change in Control occurs during the
Restriction Period, the following shall occur:



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 3 of 15

 

 

(a)       If, in connection with the Change in Control, each outstanding Share
is converted into a class of shares that are publicly traded, there shall be
substituted for each Share subject to the Performance Shares (as determined
under subparagraph (c)), the number and class of shares into which each
outstanding Share shall be converted pursuant to such Change in Control. The
Performance Shares shall remain an unfunded promise to pay shares on the payment
date determined under this Agreement.

(b)       If, in connection with the Change in Control, each outstanding Share
is not converted into a class of shares that are publicly traded, in lieu of
each Share subject to the Performance Share (as determined under subparagraph
(c)), there shall be credited to a hypothetical account for the Participant on
the date of the Change in Control a vested amount equal to the Fair Market Value
of one Share immediately before the Change in Control, and such amount shall be
increased by interest at a rate equal to 1% plus the prime rate as published by
the Wall Street Journal on the date of the Change in Control (or, if not
published on that date, on the most recent business day before the Change in
Control, or, if not published on that date, as determined by the Committee
immediately before the Change in Control), and shall be paid at t he time
specified in Section 4, except as follows. In the event of a “409A Change in
Control,” the amount that otherwise would be credited to the Participant’s
hypothetical account pursuant to the preceding sentence shall instead be paid to
the Participant in a lump sum on the date of the Change in Control. For purposes
of the preceding sentence, a “409A Change in Control” is a Change in Control (a)
for which each outstanding Share is not converted into a class of shares that
are publicly traded, and (b) which constitutes a change in control for purposes
of Section 409A of the Code.

(c)       For purposes of subsections (a) and (b), the Shares subject to the
Performance Shares shall be the target number of Performance Shares (determined
without regard to the performance targets specified in Exhibit B) or, if higher,
the number of Performance Shares determined based on the performance targets
specified in Exhibit B, to the extent the Committee determines such amount
before the Change in Control.

(d)       The Performance Shares shall be paid at the time specified in Section
4, except as provided in subsection (b) above with respect to a 409A Change in
Control, provided that the Participant either (i) continues to be employed by
the Company until the end of the Restriction Period, or (ii) the Participant’s
Termination of Employment occurs following a Change in Control either by the
Company or an Affiliate other than for Cause (as defined below) or by the
Participant for Good Reason (as defined below). For purposes of this subjection
(c):

"Cause" means the occurrence of one or more of the following: (i) the
Participant is convicted of, pleads guilty to, or confesses to any felony or any
act of fraud, misappropriation or embezzlement which has an immediate and
materially adverse effect on the Company or any of its Affiliates, as determined
by the Committee in good faith in its sole discretion, (ii) the Participant
engages in a fraudulent act to the material damage or prejudice of the Company
or any of its Affiliates or in conduct or activities materially damaging to the
property, business or reputation of the Company or any of its Affiliates, all as
determined by the Committee in good faith in its sole discretion, (iii) any
material act or



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 4 of 15

 

 

omission by the Participant involving malfeasance or negligence in the
performance of the Participant's duties to the Company or any of its Affiliates
to the material detriment of the Company or any of its Affiliates, as determined
by the Committee in good faith in its sole discretion, which has not been
corrected by the Participant within 30 days after written notice of any such act
or omission, (iv) failure by the Participant to comply in any material respect
with any written policies or directives of the Company or any of its Affiliates,
or the Participant’s material violation of the Company’s code of conduct, as
determined by the Committee in good faith in its sole discretion, which has not
been corrected by the Participant within 30 days after written notice of such
failure, or (v) material breach by the Participant of any noncompetition
agreement with the Company or any of its Affiliates, as determined by the
Committee in good faith in its sole discretion. If the Participant is subject to
a written employment agreement with the Company or any of its Affiliates,
"Cause" has the meaning set forth in such employment agreement.

“Good Reason” means, without the consent of the Participant: (A) any material
diminution in the Participant’s base pay; (B) any material diminution in the
Participant’s authority, duties or responsibilities; or (C) a material change in
the Participant’s office location (which, for this purpose, means a change of
more than 50 miles). For the avoidance of doubt, “Good Reason” does not occur
solely because the Company ceases to be publicly traded. In addition, a
Participant does not terminate for Good Reason unless (A) the Participant gives
the Vice President-HR (or, if the Participant is the Vice President-HR, the
Chief Executive Officer or General Counsel of the Company) written notice within
90 days of the initial existence of the condition on which Good Reason is based,
(B) the Company does not cure the condition within 30 days of receiving such
notice, and (C) the Participant terminates within one year following the initial
existence of the condition.

8.         Withholding.

(a)       The Company may be required to withhold income and employment taxes
when it pays delivers Shares following a Restriction Period. To the extent that
the Performance Shares are settled in Shares, the Company may not issue Shares
until it determines that such withholding obligation has been satisfied. In the
discretion of the Committee or its designee, the Company may:

 

•

Retain Shares otherwise to be issued to you (whether under this Award or
otherwise), or

 

•

Permit you to tender Shares.

Alternatively, you may be required to pay the Company an amount sufficient to
satisfy the withholding obligation.

(b)       You remain responsible at all times for paying any federal, state, and
local income and employment taxes with respect to this Award. The Company is not
responsible for any liability or penalty relating to taxes (including excise
taxes) on compensation (including



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 5 of 15

 

 

imputed compensation) or other income attributed to you (or your Beneficiary)
pursuant to this Agreement, whether as a result of failing to make timely
payments of tax or otherwise.

9.         Nontransferability.

(a)       Unless the Committee or its designee determines otherwise, you may not
transfer the Performance Shares awarded under this Agreement.

(b)       Unless otherwise required by law, your rights and interests under this
Award may not be subject to lien, obligation, or liability.

10.       Additional Restrictions on Delivery and Resale. Shares that are
otherwise due to be provided under this Agreement shall not be delivered (if
this Award is to be settled in Shares) and you may not sell any Shares awarded
under this Agreement at a time when lifting the restrictions or sale of the
Shares would be prohibited under any applicable federal, state, local, or
exchange laws, rules, or regulations (“Applicable Law”). If payment is delayed
pursuant to this Section 10, payment shall be made no later than the earliest
date at which the Committee reasonably anticipates that the making of the
payment will not cause a violation of Applicable Law.

11.       Recoupment. The Company will, to the extent permitted by governing
law, in all appropriate cases as determined by the Board, require, and the
Participant shall pay, reimbursement to the Company of the gain realized on the
Award where all of the following factors, as determined by the Board (and whose
determination shall be conclusive), are present: (a) the gain realized on the
Award was attributable, at least in part, to the achievement of certain
financial results that were subsequently the subject of a restatement, (b) the
Participant engaged in fraud or intentional misconduct that was a substantial
contributing cause to the need for the restatement, and (c) the Participant
would have received less or no gain with respect to the Award based upon the
restated financial results. In each such instance, the Participant shall pay to
the Company the entire gain realized by the Participant on the Award, plus a
reasonable rate of interest. For purposes of this Section, a Participant’s gain
realized on the Award is the Fair Market Value (determined without regard to the
restatement) of the Shares on the Vesting Date.

12.         Notices.

(a)       Any notice from you to the Company must be in writing and shall be
deemed effective when it is received by the Company at the Company’s principal
office.

(b)       Any notice from the Company to you must be in writing and shall be
deemed effective when it is personally delivered to you or whenit is deposited
in the U.S. Mail, with postage and fees prepaid.



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 6 of 15

 

 

13.       Not an Employment Contract. This Agreement is not an employment
agreement and does not give you any right to continued employment (or other
service relationship) with the Company or any Affiliate. Unless provided
otherwise in a written agreement between you and the Company or an Affiliate,
your employment (or other service relationship) is “at will” and may be
terminated at any time and for any reason.

14.       Governing Law. This Agreement shall be governed by and interpreted in
accordance with Delaware law, without regard to any principles of Delaware law
that might direct resolution to the laws of a different jurisdiction.

15.       Severability. If any provision in this Agreement is determined to be
unenforceable or invalid, such invalidity or unenforceability shall not affect
any other provision hereof, and the Plan shall be construed and enforced as if
such provision had not been included.

16.       Waiver. The waiver by you or the Company or an Affiliate of any
provision of this Agreement at any time or for any purpose shall not operate as
or be construed to be a waiver of the same or any other provision of this
Agreement at any subsequent time or for any other purpose.

17.       Interpretation and Construction. This Agreement shall be construed and
interpreted by the Committee, in its sole discretion. Any interpretation or
other determination by the Committee (including, but not limited to, correction
of any defect or omission and reconciliation of any inconsistency in the
Agreement or the Plan) shall be binding and conclusive.

18.       Headings. The headings in this Agreement are provided solely as a
convenience to facilitate reference. The headings shall not be relevant for
purposes of construing or interpreting any part of this Agreement.

19.       Entire Understanding. This Agreement and the Plan constitute the
entire understanding between you and the Company and its Affiliates regarding
this Award. Any prior agreements, commitments, or negotiations concerning this
Award are superseded.

20.       Code Section 409A. This Agreement is intended, and shall be construed,
to comply with the requirements of Section 409A of the Code. Payments made on
account of a Termination of Employment shall be made upon a “separation from
service” within the meaning for Section 409A of the Code.

 

ENERGY CONVERSION DEVICES, INC.,

 

By:

 

 

Title:

 



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 7 of 15

 

 

I have read this Agreement and the Plan, and I understand and agree to their
terms and conditions.         

 

 

Participant’s Signature

 

Participant’s Name (please print)



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 8 of 15

 

 

 

EXHIBIT A

TERMS AND CONDITIONS

Performance Share Award Agreement

under the Energy Conversion Devices, Inc.

2006 Stock Incentive Plan

Pursuant to the Agreement above, Energy Conversion Devices, Inc., a Delaware
corporation (the “Company”), grants to you Performance Shares with respect to
shares of its common stock (the “Shares”). The terms and conditions of the Award
are set forth in this Exhibit A, and in the Energy Conversion Devices, Inc. 2006
Stock Incentive Plan, as amended from time to time (the “Plan”).

Form of
Payment

For each vested Performance Share, the Participant shall receive one Share. (No
partial Shares shall be paid; the number of Shares shall be rounded to the
nearest whole number of Shares.)

 

 

Restriction
Period

The Restriction Period shall begin on _______ [July 1, 2008, except if employee
became LTIP eligible after that date] and end on _______________ [June 30, 2010,
for 2-year awards; June 30, 2012, for 4-year awards].

Performance Shares are subject to both the performance goals set forth in
Exhibit B as well as your continued employment with the Company until the
expiration of the Restriction Period, except as otherwise provided in the
Agreement.

 

 

Pro-Rated Payment Eligibility Date

July 1, 2009 for FY2009-FY2010 performance share awards (for those hired or
appointed after July 1, 2008, this date is the one-year anniversary of
hire/promotion date)

July 1, 2010 for FY2009-FY2012 performance share awards (for those hired or
appointed after July 1, 2008, this date is the two-year anniversary of
hire/promotion date)

 

My initials at the end of this Exhibit A indicate that I understand and agree to
the terms and conditions set forth in this Exhibit A, the Agreement, and the
Plan.

Initials:

 

Date:



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 9 of 15

 

 

 

EXHIBIT B [for the FY09-10 performance cycle]

Performance Targets

PERFORMANCE SHARE AWARD AGREEMENT

UNDER THE ENERGY CONVERSION DEVICES, INC.

2006 STOCK INCENTIVE PLAN

 

Performance Shares are earned and shall vest based on the Company’s nameplate
capacity and gross margin, as illustrated below:

 

Payout Level

(% of target Performance Shares earned)

Performance Goal

Nameplate Capacity1

Determination Date for Capacity Goal

Average Gross Margin

Period to Measure Gross Margin Goal

200%

(maximum)

300 MW

12/31/2009

40% or higher (with reductions if at least 30% but below 40%)2

Average of third and fourth quarters of the Company’s 2010 fiscal year

150%

300 MW

3/31/2010

40% or higher (with reductions if at least 30% but below 40%)2

Fourth quarter of the Company’s 2010 fiscal year

100%

 

300 MW

6/30/2010

40% or higher (with reductions if at least 30% but below 40%)2

Fourth quarter of the Company’s 2010 fiscal year

75%

270 MW

6/30/2010

30% or higher

Fourth quarter of the Company’s 2010 fiscal year

50%

(threshold)

240 MW

6/30/2010

30% or higher

Fourth quarter of the Company’s 2010 fiscal year

0%

Less than 240 MW by 6/30/2010 or

average gross margin less than 30% in measurement period

 

 

1Nameplate capacity is defined as when installed production equipment is turned
over to production for launch and 500 KW have been produced, i.e., start of
production ramp.

 

2If the average gross margin ratio is less than 40% but greater than 30%, then
the award earned will be reduced by 2% of that payout level for each 1% that
gross margin is less than 40%. See table on next page for the application of
interpolation between performance levels.



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 10 of 15

 

 

The following table shows the application of interpolation between performance
levels:

 

Nameplate Capacity

Gross Margin %

Payout Level %

300 MW by 12/31/2009

40 or higher

200

39

196

38

192

37

188

36

184

35

180

34

176

33

172

32

168

31

164

30

160

 

 

 

300 MW by 3/31/2010

40 or higher

150

39

147

38

144

37

141

36

138

35

135

34

132

33

129

32

126

31

123

30

120

 

 

 

300 MW by 6/30/2010

40 or higher

100

39

98

38

96

37

94

36

92

35

90

34

88

33

86

32

84

31

82

30

80

 

 

 

270 MW by 6/30/2010

30 or higher

75

 

 

 

240 MW by 6/30/2010

30 or higher

50

 

If the nameplate capacity is less than 240 MW by June 30, 2010, or the average
gross margin is less than 30% during the measurement period, the payout level is
0%.



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 11 of 15

 

 

 

EXHIBIT B [for the FY09-12 performance cycle]

Performance Targets

PERFORMANCE SHARE AWARD AGREEMENT

UNDER THE ENERGY CONVERSION DEVICES, INC.

2006 STOCK INCENTIVE PLAN

 

Performance Shares are earned and shall vest, as described in this Exhibit,
based on the Company’s nameplate capacity and gross margin. Nameplate capacity
refers to the nameplate capacity of the Company as of June 30, 2012, and gross
margin refers to the gross margin of the Company for the fourth quarter of the
2012 fiscal year. For this purpose, “nameplate capacity” is defined as when
installed production equipment is turned over to production for launch and 500
KW have been produced, i.e., start of production ramp.

 

A.   Nameplate Capacity At Least 1 GW and Gross Margin At Least 40%

 

If the Company’s nameplate capacity is at least 1 GW and the gross margin is at
least 40% (as of the dates specified above), the Performance Shares vest as
follows:

 

 

Payout Level
(% of target Performance Shares earned)

Gross Margin %

200

50 or greater

190

49

180

48

170

47

160

46

150

45

140

44

130

43

120

42

110

41

100

40

 



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 12 of 15

 

 

 

B.   Nameplate Capacity Less Than 1 GW or Gross Margin Less than 40% (provided
Nameplate Capacity at least 800 MW and Gross Margin at least 30%)

 

If the Company’s nameplate capacity is less than 1 GW or the gross margin is
less than 40% (as of the dates specified above), the target number of
Performance Shares is split equally between goals for capacity and gross margin.
Vesting occurs according to the payout levels shown below. The number of shares
that vest based on the nameplate capacity goal is added to the number of shares
that vest based on the gross margin goal to arrive at the grand total of vested
Performance Shares. However, this Section B does not apply if either Nameplate
Capacity is less than 800 MW or Gross Margin is less than 30%; see Section C
below.

 

 

Nameplate Capacity

 

Gross Margin

Payout Level
(% of nameplate capacity Performance Shares earned)

Nameplate Capacity

 

Payout Level
(% of gross margin Performance Shares earned)

Gross Margin %

100

1 GW

 

100

40

95

980 MW

 

95

39

90

960 MW

 

90

38

85

940 MW

 

85

37

80

920 MW

 

80

36

75

900 MW

 

75

35

70

880 MW

 

70

34

65

860 MW

 

65

33

60

840 MW

 

60

32

55

820 MW

 

55

31

50

800 MW

 

50

30

 

 

C.   Nameplate Capacity Less than 800 MW or Gross Margin Less than 30%

 

If the Company’s nameplate capacity is less than 800 MW or the gross margin is
less than 30% (as of the dates specified above), none of the Performance Shares
vest.



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 13 of 15

 

 

 

EXHIBIT C

DEFERRAL ELECTION FORM

Performance Share Award Agreement

under the Energy Conversion Devices, Inc.

2006 Stock Incentive Plan

You have the opportunity to make a one-time election to defer payment of all or
a portion of the Performance Shares granted to you on the date below. If you
wish to make this election, please complete this Form and return a signed copy
to ______________ no later than [December 31, 2008]. If you do not return this
form by that deadline, payment of your Performance Shares will not be deferred.

Participant:

 

 

 



Grant Date of
Performance Shares:

 

 

 

If you elect to defer payment of Performance Shares, the amounts that otherwise
would have been paid on the payment date determined under the Performance Share
Award Agreement evidencing your award will instead be credited to a hypothetical
account, net of mandatory taxes, and paid in Company stock at the time you
specify below. You will not have any rights (including voting rights) as a
shareholder with respect to the Performance Shares until they are actually paid
to you.

Deferral Election

 



I hereby elect to defer receipt of all (100%) of my Performance Shares pursuant
to the terms of this deferral election form.


 

 



I hereby elect to defer receipt of _____% of my Performance Shares pursuant to
the terms of this deferral election form. (If my election would otherwise result
in a payment of partial shares, the number of Performance Shares deferred shall
be rounded to the nearest whole number.)



My election to defer (if any), will be effective only to the extent that it
complies with the requirements of section 409A of the Internal Revenue Code
(“§ 409A”) and IRS Notice 2007-86.



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 14 of 15

 

 

 

Payment Date

 

I hereby irrevocably elect to defer payment of the portion of my Performance
Shares designated above until (select only one of the following):

 

 

 



   /      (specify month/year)

 

 

 



          month(s) following the month of my separation from service (as defined
in § 409A)

 

 

 



          calendar year(s) following the calendar year of my separation from
service (as defined in § 409A) (Payment will be made on January 1 of the
calendar year of payment.)

Notwithstanding my payment election:

 

•

in the event of a Change in Control before I have received my full payment,
section 7(a) and (b) of the Performance Share Award Agreement shall apply and
payment shall be made as described above, except that if the Change in Control
constitutes a “409A Change in Control” (as defined in the Performance Share
Award Agreement), payment shall be made in a lump sum on the date of a “409A
Change in Control”;

 

•

if I die before I have received my full payment, payment of the remaining
portion of Performance Shares under this deferral arrangement shall be made to
my beneficiary (as determined under the Plan) in the month following my death;

 

•

if I am a “specified employee” (as defined in § 409A) on the date of my
separation from service, any payment triggered by my separation from service
that would otherwise be due within the first six months following my separation
from service will instead be paid in the seventh month following my separation
from service (or, if earlier, in the month following my death).

Payment Form

 

I hereby elect to have my Performance Shares paid in the following terms:

 

 

 



A single lump-sum payment

 

 

 



          approximately equal annual installment payments (The first payment
will be made at the time specified above; subsequent payments will be made on
January 1 of the calendar year of payment); installment payments may be
accelerated on account of a 409A Change in Control or death, as described above.

Please note that if installments are elected, each payment will be calculated on
the payment date by dividing the account balance by the number of remaining
installments.



Energy Conversion Devices, Inc.

Form of Performance Share Award Agreement

Page 15 of 15

 

 

 

Terms and Conditions

            1.        General Asset Obligation. The obligation to pay the
amounts deferred is an unfunded and unsecured obligation of Energy Conversion
Devices, Inc. (the “Company”). I shall have no legal or equitable rights,
interest, or claims in any property or assets of the Company with respect to
amounts deferred under this agreement.

            2.        Withholding. The Company shall have the right to deduct
from all payments under this deferral arrangement any federal, state, or local
income or employment tax required by law to be withheld. Although this
arrangement is intended to allow me to defer federal income tax, the amounts
that I elect to defer generally will be subject to federal employment tax as I
earn them.

            3.        Nonassignable. My rights and interest under this deferral
arrangement may not be assigned, pledged, or transferred, other than to a
designated beneficiary or my estate upon death, or to a person named in a
domestic relations order.

            4.        Section 409A. This form shall be interpreted to ensure
that my deferral election and the payments made pursuant to the election comply
with § 409A; provided, however, that nothing in this form or otherwise shall be
interpreted or construed to transfer any liability for any tax (including a tax
or penalty due as a result of a failure to comply with § 409A) from me to the
Company or to any other individual or entity.

            By executing this Deferral Election Form, I hereby acknowledge my
understanding of, and agreement with, its terms.


Participant Signature

 

Date

[insert name/title]

 

Date

 

 

 

